DETAILED ACTION
This action is in reply to papers filed 10/9/2020. Claims 122-140 are pending and examined herein.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20190201581A1, published 7/4/2019.

			Information Disclosure Statement
The Non-Patent Literature documents cited in the IDSes filed 4/26/2019 were not provided by the Applicant in the instant application. In the transmittal letter filed 4/26/2019, Applicant indicated these documents can be found in co-pending Application 15996916. See below.

    PNG
    media_image1.png
    179
    802
    media_image1.png
    Greyscale


 A search of the documents provided in App ‘916 did not find any of these documents. Accordingly, these documents have not been considered. 

Claim Objections
Claim 138 is objected to because of the following informalities: Claim 138 is copied below, in full. 

    PNG
    media_image2.png
    130
    952
    media_image2.png
    Greyscale

Claim 138 is missing the preposition with between the terms “scaffold” and “a” in line 2. To put it another way, the claim should recite, inter alia, “…coating a matrix of a biocompatible scaffold with a solubilized extracellular matrix….”
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States 

Claim(s) 138-139 are rejected under pre-AIA  35 U.S.C. 102 (e) as being anticipated by Terada et al. (WO2006104901A2, Filed 3/23/2006).
Regarding claim 138 and claim 139, Terada et al. disclose a tissue engineering scaffold (a device) comprising a three-dimensional porous matrix of polycaprolactone, wherein the matrix is provided by at least one fibrous web layer of polycaprolactone, wherein the matrix is coated with a solubilized basement membrane preparation (Pg. 7, para. 4), an extracellular material, to promote cell seeding, attachment, proliferation, culturing, or differentiation to a target cell, or a combination of any of the foregoing (see Claim 1 of Terada). Terada discloses gelling the solubilized basement membrane preparation at 37° C (Pg. 22, para. 1).  
Accordingly, Terada anticipates the claimed invention. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

ODP Rejection 1
Claims 122-140 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 8361503. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

Instant claim 122 is drawn to a method of preparing an extracellular matrix-derived gel
comprising: (i) comminuting an extracellular matrix, (ii) solubilizing extracellular matrix that has
not been dialyzed, by digestion with an acid protease in an acidic solution to produce a digest
solution, (iii) raising the pH of the digest solution to a pH between 7.2 and 7.8 to produce a
neutralized digest solution, and (iv) gelling the solution at a temperature greater than 25 °C. Instant claim 137 is drawn to a composition prepared by the process of claim 122. Instant claim 138 is drawn to a method of preparing a hybrid extracellular matrix scaffold comprising coating a matrix of a biocompatible scaffold a solubilized extracellular matrix and gelling the matrix. Claim 139 is drawn to a biocompatible device coated with a hybrid scaffold comprising
gelled solubilized extracellular matrix embedded into a porous scaffold. Further limiting claim 139 is claim 140 which is drawn to wherein the gelled solubilized extracellular
matrix is prepared by a process comprising: (i) comminuting an extracellular matrix, (ii)
solubilizing extracellular matrix that has not been dialyzed, by digestion with an acid protease in
an acidic solution to produce a digest solution, (iii) raising the pH of the digest solution to a pH
between 7.2 and 7.8 to produce a neutralized digest solution, and (iv) gelling the solution at a
temperature greater than 25°C.
Claim 1 of U.S. Patent ‘503 is drawn to a method of preparing an extracellular matrix-derived gel comprising: (i) comminuting a non-dialyzed extracellular matrix (ECM), (ii) 
The method claims of the issued patent are not patently distinct from the method claims of instant claims. In addition, the composition of instant claim 137 is produced by the methods of the issued patent. Furthermore, there is no patentable distinction between the extracellular matrix – derived gel of the issued patent and the device of instant claim 139. 



ODP Rejection 2
Claims 122-140 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18of U.S. Patent No. 8691276. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

Instant claim 122 is drawn to a method of preparing an extracellular matrix-derived gel
comprising: (i) comminuting an extracellular matrix, (ii) solubilizing extracellular matrix that has
not been dialyzed, by digestion with an acid protease in an acidic solution to produce a digest
solution, (iii) raising the pH of the digest solution to a pH between 7.2 and 7.8 to produce a
neutralized digest solution, and (iv) gelling the solution at a temperature greater than 25 °C. Instant claim 137 is drawn to a composition prepared by the process of claim 122. Instant claim 
gelled solubilized extracellular matrix embedded into a porous scaffold. Further limiting claim 139 is claim 140 which is drawn to wherein the gelled solubilized extracellular
matrix is prepared by a process comprising: (i) comminuting an extracellular matrix, (ii)
solubilizing extracellular matrix that has not been dialyzed, by digestion with an acid protease in
an acidic solution to produce a digest solution, (iii) raising the pH of the digest solution to a pH
between 7.2 and 7.8 to produce a neutralized digest solution, and (iv) gelling the solution at a
temperature greater than 25°C.
Claim 1 of U.S. Patent ‘276 is drawn to a method of preparing an extracellular matrix-derived gel comprising: (a) solubilizing decellularized extracellular matrix (ECM) derived from cardiac tissue by digestion with an acid protease in an acidic solution to produce digested cardiac ECM; and (b) raising the pH of the digested cardiac ECM to a pH between 7.2 and 7.8 to produce a neutralized digest solution, and (c) gelling the neutralized digest solution at a temperature greater than 25° C.
The method claims of the issued patent are not patentably distinct from the method claims of instant claims. Note that the inclusion of the ECM being derived from a decellularized cardiac tissue would have been prima facie obvious given that an objective of the instant claims was tissue regeneration via implantation of the scaffold. In addition, the composition of instant claim 137 is produced by the methods of the issued patent. Furthermore, there is no patentable 



ODP Rejection 3
Claims 122-140 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10004827. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

Instant claim 122 is drawn to a method of preparing an extracellular matrix-derived gel
comprising: (i) comminuting an extracellular matrix, (ii) solubilizing extracellular matrix that has
not been dialyzed, by digestion with an acid protease in an acidic solution to produce a digest
solution, (iii) raising the pH of the digest solution to a pH between 7.2 and 7.8 to produce a
neutralized digest solution, and (iv) gelling the solution at a temperature greater than 25 °C. Instant claim 137 is drawn to a composition prepared by the process of claim 122. Instant claim 138 is drawn to a method of preparing a hybrid extracellular matrix scaffold comprising coating a matrix of a biocompatible scaffold a solubilized extracellular matrix and gelling the matrix. Claim 139 is drawn to a biocompatible device coated with a hybrid scaffold comprising
gelled solubilized extracellular matrix embedded into a porous scaffold. Further limiting claim 139 is claim 140 which is drawn to wherein the gelled solubilized extracellular

solubilizing extracellular matrix that has not been dialyzed, by digestion with an acid protease in
an acidic solution to produce a digest solution, (iii) raising the pH of the digest solution to a pH
between 7.2 and 7.8 to produce a neutralized digest solution, and (iv) gelling the solution at a
temperature greater than 25°C.
Claim 1 of U.S. Patent ‘827 is drawn to a composition comprising: (a) lyophilized extracellular matrix derived from a mammalian tissue and digested with an acid protease, and (b) the acid protease, wherein the composition after addition of water is a liquid at a temperature of about 4° C. to 25° C. and gels at a temperature greater than 25° C. Dependent claim 2 further limits claim 1 by reciting the extracellular matrix is comminuted.
The composition of instant claim 137 and the device of claim 138 are not patentably distinct from the composition of the issued patent. Additionally, the composition of the issued patent is produced by the methods of the issued claims.  


ODP Rejection 4
Claims 122-140 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10213526. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

Instant claim 122 is drawn to a method of preparing an extracellular matrix-derived gel

not been dialyzed, by digestion with an acid protease in an acidic solution to produce a digest
solution, (iii) raising the pH of the digest solution to a pH between 7.2 and 7.8 to produce a
neutralized digest solution, and (iv) gelling the solution at a temperature greater than 25 °C. Instant claim 137 is drawn to a composition prepared by the process of claim 122. Instant claim 138 is drawn to a method of preparing a hybrid extracellular matrix scaffold comprising coating a matrix of a biocompatible scaffold a solubilized extracellular matrix and gelling the matrix. Claim 139 is drawn to a biocompatible device coated with a hybrid scaffold comprising
gelled solubilized extracellular matrix embedded into a porous scaffold. Further limiting claim 139 is claim 140 which is drawn to wherein the gelled solubilized extracellular
matrix is prepared by a process comprising: (i) comminuting an extracellular matrix, (ii)
solubilizing extracellular matrix that has not been dialyzed, by digestion with an acid protease in
an acidic solution to produce a digest solution, (iii) raising the pH of the digest solution to a pH
between 7.2 and 7.8 to produce a neutralized digest solution, and (iv) gelling the solution at a
temperature greater than 25°C.
Claim 1 of U.S. Patent ‘526 is drawn to a method of preparing an extracellular matrix-derived gel comprising, in order: (i) solubilizing extracellular matrix (ECM) that has not been dialyzed by digestion with an acid protease in an acidic solution to produce a digest solution, (ii) drying the digest solution, and (iii) terminally sterilizing the dried digest.
The method claims of the issued patent are not patently distinct from the method claims of instant claims. In addition, the composition of instant claim 137 is produced by the 

ODP Rejection 5
Claims 122-140 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10729813. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

Instant claim 122 is drawn to a method of preparing an extracellular matrix-derived gel
comprising: (i) comminuting an extracellular matrix, (ii) solubilizing extracellular matrix that has
not been dialyzed, by digestion with an acid protease in an acidic solution to produce a digest
solution, (iii) raising the pH of the digest solution to a pH between 7.2 and 7.8 to produce a
neutralized digest solution, and (iv) gelling the solution at a temperature greater than 25 °C. Instant claim 137 is drawn to a composition prepared by the process of claim 122. Instant claim 138 is drawn to a method of preparing a hybrid extracellular matrix scaffold comprising coating a matrix of a biocompatible scaffold a solubilized extracellular matrix and gelling the matrix. Claim 139 is drawn to a biocompatible device coated with a hybrid scaffold comprising
gelled solubilized extracellular matrix embedded into a porous scaffold. Further limiting claim 139 is claim 140 which is drawn to wherein the gelled solubilized extracellular
matrix is prepared by a process comprising: (i) comminuting an extracellular matrix, (ii)
solubilizing extracellular matrix that has not been dialyzed, by digestion with an acid protease in

between 7.2 and 7.8 to produce a neutralized digest solution, and (iv) gelling the solution at a
temperature greater than 25°C.
Claim 1 of U.S. Patent ‘813 is drawn to a composition comprising: an acidic solution comprising an acid protease and solubilized, non-dialyzed, non-crosslinked extracellular matrix from a tissue selected from the group consisting of heart, pancreas, liver, ovary, spleen, and urinary bladder removed of submucosa; wherein, the acidic solution, when neutralized, forms a gel at a temperature greater than 25° C. Claim 7 of U.S. Patent ‘813 is drawn to a composition comprising: a hydrogel comprising solubilized, non-dialyzed, non-crosslinked extracellular matrix (ECM) and an acid protease, the hydrogel having a pH in the range of 7.2 to 7.8. Claim 13 of U.S. Patent ‘813 is drawn to A method of preparing an extracellular matrix-derived gel comprising: neutralizing an acidic solution comprising solubilized, digested, non-dialyzed, non-crosslinked extracellular matrix (ECM) and an acid protease to produce a neutralized solution, wherein the neutralized solution produces a hydrogel at a temperature greater than 25° C. Claim 18 of U.S. Patent ‘813 is drawn to a method of preparing a gelable extracellular matrix composition comprising: solubilizing non-dialyzed, non-crosslinked extracellular matrix (ECM) in an acidic solution with an acid protease to produce an acidic solution of solubilized, digested, non-dialyzed, non-crosslinked ECM and the acid protease; wherein, upon neutralizing the acidic solution to produce a neutralized solution having a pH of between 7.2 to 7.8, the solution forms a gel at a temperature greater than 25° C.
The method claims of the issued patent are not patently distinct from the method claims of instant claims. In addition, the composition claims of the issued patent are not prima facie obvious given the fact that this is typically tissues used to derive ECM based products. Furthermore, there is no patentable distinction between the composition of the issued patent and the device of instant claim 139. 

ODP Rejection 6
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 122--140 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5, 8, 10, 19, 22-24, 28-31, 36, 70, 85 and 89  of copending Application No. 15996916 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Instant claim 122 is drawn to a method of preparing an extracellular matrix-derived gel
comprising: (i) comminuting an extracellular matrix, (ii) solubilizing extracellular matrix that has
not been dialyzed, by digestion with an acid protease in an acidic solution to produce a digest
solution, (iii) raising the pH of the digest solution to a pH between 7.2 and 7.8 to produce a
neutralized digest solution, and (iv) gelling the solution at a temperature greater than 25 °C. 
Claim 1 of co-pending App ‘916 is copied below.

    PNG
    media_image3.png
    168
    775
    media_image3.png
    Greyscale

Instant claim 137 is drawn to a composition prepared by the process of claim 122. 
Claim 36 of co-pending App ‘916 is copied below.

    PNG
    media_image4.png
    174
    778
    media_image4.png
    Greyscale

Instant claim 138 is drawn to a method of preparing a hybrid extracellular matrix scaffold comprising coating a matrix of a biocompatible scaffold a solubilized extracellular matrix and gelling the matrix. 
Claim 70 of co-pending App ‘916 is copied below.

    PNG
    media_image5.png
    117
    767
    media_image5.png
    Greyscale

Instant claim 139 is drawn to a biocompatible device coated with a hybrid scaffold comprising gelled solubilized extracellular matrix embedded into a porous scaffold.  
Claim 85 of co-pending App ‘916 is copied below.

    PNG
    media_image6.png
    73
    760
    media_image6.png
    Greyscale


As provided above, Instant application is claiming the same invention as the Application No. 15996916.

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632